Citation Nr: 0920571	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for rheumatic fever residuals.

2.  Entitlement to an initial compensable disability 
evaluation for rheumatic heart disease.

3.  Entitlement an initial evaluation in excess of 10 percent 
for chronic synovitis, patellofemoral pain of the right knee.

4.  Entitlement an initial evaluation in excess of 10 percent 
for chronic synovitis, patellofemoral pain of the left knee.

5.  Entitlement to an initial compensable disability 
evaluation for left hip pain.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was remanded by the Board for additional 
development in October 2007.  

The issues of higher initial evaluations for chronic 
synovitis, patellofemoral pain of the right knee and left 
knees; left hip pain; and rheumatic heart disease are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDING OF FACT

The Veteran's service-connected rheumatic fever is not 
currently active, and he experiences no disabling residuals 
other than those for which service connection is currently in 
effect.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
service-connected rheumatic fever have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.88b, Diagnostic Code 6309 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In June 2002, January 2005, and October 2007 letters, the 
Veteran was provided with notice that informed him of the 
evidence needed to substantiate his claim.  The letters told 
him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain, and to submit relevant 
evidence in his possession. 

As acute rheumatic fever has already been recognized as 
service connected, the first three Dingess elements are 
substantiated.  

The June 2002 and January 2005 letters told the Veteran that 
to substantiate the claim for increase, he needed evidence 
that the disability had worsened.  The October 2007 letter 
told him to substantiate the claim with evidence of its 
impact on daily life and work.

The October 2007 letter also told him about the assignment of 
ratings and effective dates, and that "in certain 
circumstances" ratings were assigned based on specific test 
results or measurements.  The letter did not tell him that 
his disability required such measurements to substantiate 
entitlement to an increased rating.  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The September 2004 statement of the case provided the Veteran 
with notice that only active rheumatic fever is assigned a 
compensable evaluation (100 percent) and that residuals such 
as heart damage are rated under the appropriate system.  The 
Veteran is seeking the maximum benefit allowed for any 
residuals of the rheumatic fever.  Separate service 
connection is already in effect for rheumatic heart disease 
and other disorders.  The Veteran is certainly aware that 
service connection may be established for any disorder 
determined by competent medical evidence to be a residual of 
rheumatic fever as evident by the Veteran's statements.  
While such a post adjudication notice contained in a decision 
document could not satisfy the VCAA notice requirements, (see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) and 
Overton v. Nicholson, 20 Vet. App. 427 (2006)), the Veteran 
has actual knowledge as to what is required.  Indeed, the 
Veteran recently in January 2009, contended that he had yet 
another disability (an eye disability) that was related to 
rheumatic heart disease.  He has directed VA to obtain 
medical evidence in support of his claim [which is addressed 
in the Remand that follows].  The Veteran has had a 
meaningful opportunity to participate in the adjudication of 
the claim.

The October 2007 letter listed examples of the types of 
evidence that could be used to substantiate the claim, 
thereby satisfying the final element of Vazquez-Flores 
notice.

The timing deficiency was cured by readjudication of the 
claim in an October 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded VA 
examinations.  


Increased Evaluation

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected disability is rated as 
noncompensable (0 percent) under the criteria of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309.  Under DC 6309, rheumatic 
fever warrants a 100 percent disability evaluation when it is 
an active disease.  In this case, the evidence does not show 
that the veteran's service-connected rheumatic fever is 
currently active. Therefore, the Veteran is to be rated on 
residuals of the disease, if present, under the appropriate 
system.  

As evidenced above, service connection is currently in effect 
for rheumatic heart disease; chronic synovitis, 
patellofemoral pain of the right knee and left knees; and 
left hip pain, all which have currently been remanded to 
determine the current severity of the disabilities.  

At the time of a July 2003 VA examination, the Veteran was 
noted to have had a history of rheumatic fever, which was in 
remission.  The service-connected left hip and knee disorders 
were also noted at that time.  

In conjunction with the Board's October 2007 remand, the 
matter was remanded to determine what, if any, residuals the 
Veteran currently had from his rheumatic fever.  

The Veteran was afforded a VA examination in May 2008.  At 
the time of the examination, the Veteran reported having had 
intermittent fevers in the past but none since 1993.  The 
Veteran indicated that he currently had shortness of breath 
with walking and that he would get pain in his chest and jaw 
at times which would radiate into his left arm that would 
last until he stopped walking.  With regard to employability, 
the Veteran reported that he could not work in his prior 
field of construction.  He stated that he could perform an 
office job and perform it well.  He noted that with regard to 
his prior carpentry experience, he did not have the strength 
and speed and he could not work as fast as younger workers.  
He performed side jobs as a carpenter up until three years 
earlier.  He stated that he could not work in the same 
physical capacity as he had done previously.  

Following examination, the examiner indicated that the 
Veteran had objective evidence of acute rheumatic fever while 
in the military.  She noted that the Veteran had subjective 
reports of multiple post discharge recurrences of strep 
pharyngitis, not associated with arthralgias or cardiac 
complaints.  There were no records that documented any 
recurrences.  The examiner stated that it was most likely 
that the Veteran's arthralgias were not related to his acute 
rheumatic fever.  Migratory arthralgias of acute rheumatic 
fever usually resolved within several months following 
infection, with more severe arthralgias associated with 
cardiac complications.  The examiner indicated that while the 
Veteran subjectively reported intermittent post-discharge 
recurrence of fevers/sore throat they were not reported as 
associated with joint pains or cardiac complaints/findings.  
She observed that demonstrated mild degenerative changes in 
the knees were most likely due to the Veteran's longstanding 
employment in the construction/carpentry field.  

The examiner indicated that the veteran had no evidence of 
active rheumatic fever or any residuals.  Joint complaints 
were most likely related to the Veteran's longstanding 
construction employment.  

In a September 2008 addendum, the examiner noted that any 
prior synovitis related to the Veteran's acute rheumatic 
fever had most likely fully resolved.  She stated that the 
Veteran's current joint complaints were most likely related 
to his longstanding construction employment.

She noted that it was most likely that the Veteran's current 
arthralgias were not related to his service-connected 
rheumatic fever.  She again observed that migratory 
arthralgias of acute rheumatic fever usually resolved within 
several months following infection with more severe 
arthralgias being associated with cardiac complaints.  The 
examiner further stated that the Veteran had no evidence of 
active rheumatic fever or any residuals.  

Based upon this evidence, the Board is unable to find that 
the Veteran's service-connected disability warrants a 
compensable rating. There is no evidence that the service-
connected rheumatic fever is currently active and there is no 
evidence of residuals other than those for which service 
connection is currently in effect.  

While the Board has sympathetically considered the arguments 
advanced by the Veteran, it concludes that the preponderance 
of the evidence is against the claim. When the preponderance 
of evidence is against a claim, it must be denied.  
38 U.S.C.A. § 5107.

The Board concludes that the evidence does not warrant an 
increased rating for acute rheumatic fever and its residuals 
other than those for which service connection is currently in 
effect.  

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected disability exhibited symptoms that warranted 
different ratings.  See Hart, supra.


Extraschedular  Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

Rheumatic fever and its residuals are contemplated in the 
rating schedule.  Moreover, none of the VA examiners have 
indicated that this disability has caused marked interference 
with employment.  The disability has also not required any 
recent periods of hospitalization.  No other exceptional 
factors have been reported.  
As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable disability evaluation for rheumatic fever 
residuals, other than those for which service connection has 
been granted separately, is denied.


REMAND

As noted above, the Board previously remanded this matter for 
further development in October 2007.  At that time, the Board 
noted that with respect to the Veteran's claims for higher 
initial evaluations for service-connected bilateral knee and 
left hip disabilities, the most recent VA examination was 
performed in July 2003, over four years ago.  The Board 
indicated that the "duty to assist" required a "thorough and 
contemporaneous medical examination" that was sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination had to consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The Board observed that in light of the length of 
time since the Veteran's last VA examination, the Veteran 
should be afforded new examinations addressing the severity 
of his service-connected bilateral knee and left hip 
disabilities.

To date, the Veteran has not been afforded the requested 
examinations nor has sufficient information been obtained to 
properly rate the knee or hip disorders.  (The May 2008 VA 
examiner provided comments, as discussed above, without an 
examination.  Her unfavorable findings are in stark contrast 
with the findings reported in the July 2003 VA examination 
report which formed the basis for establishing service 
connection for bilateral knee and hip disorders as residuals 
of rheumatic fever.)  As such, there has been no compliance 
with the directives from the Board's October 2007 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not complied with, the Board 
commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).  As such, 
the matter must be remanded for compliance.  

As it relates to the issue of a higher evaluation for 
rheumatic heart disease, the Board notes that the veteran was 
afforded a VA examination in May 2008.  While the physical 
findings are of record, the Board observes that additional 
testing in the form of an echocardiogram and exercise 
treadmill test (ETT) with imaging were ordered at the time of 
the examination.  The examiner, in her report, indicated that 
the results were pending and that they would be associated 
with the claims folder.  [According to the Veteran's January 
2009 statement, he underwent the echocardiogram on May 19, 
2008 and the cardiac stress test on July 2, 2008.]  To date, 
these results have not been associated with the claims 
folder.  The Board observes that rheumatic heart 
disease/valvular heart disease may be documented by findings 
on physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization.  As such, 
obtaining the results from the pending testing is necessary 
notwithstanding the examiner's comment that should any 
coronary artery disease/cardiac ischemia be diagnosed, it was 
unlikely a complication of the Veteran's distant acute 
rheumatic fever.  The Board is not free to assume that there 
would be no change in the examiner's opinion upon her review 
of the actual test results.  Service connection is in effect 
for "rheumatic heart disease" and if the Veteran does not 
in fact have "rheumatic heart disease" then this needs to 
be definitively confirmed by the appropriate test.  

In addition to the above referenced January 2009 statement 
the Veteran submitted along therewith additional evidence 
which was received by the Board in February 2009.  The 
Veteran contends that he has developed a right eye disorder 
as the result of his service connected "rheumatic heart 
disease."  He has submitted consent to release forms for 
medical evidence he believes supports his claim.  VA has a 
duty to assist the Veteran in obtaining the medical records 
identified by the Veteran.  In addition, the Veteran will be 
afforded a VA examination to determine if any right eye 
disability is etiologically related to rheumatic heart 
disease.  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the echocardiogram 
and ETT with imaging testing results 
performed in conjunction with the May 
2008 VA examination.  If the results 
cannot be obtained, reschedule the 
Veteran for the above tests and associate 
the findings of these tests with the 
claims folder.  

Then, return the claims file with the May 
2008 VA examination report, addendum, and 
test results to the conducting examiner 
for an opinion on whether it is at least 
as likely as not (50 percent probability 
or greater) that any current heart 
disease is etiologically related to the 
Veteran's history of rheumatic fever.  
(If rheumatic heart disease is present, 
the examiner should note whether the 
Veteran has left ventricular dysfunction 
with an ejection fraction, and if so, the 
amount of ejection fraction.  Also, the 
examiner (not the Veteran as done in the 
last examination report) should provide 
an opinion concerning the impact of the 
heart disability on the Veteran's ability 
to work.)  The rationale for all opinions 
expressed should also be provided.

If this examiner is not available, please 
arrange for the claims file with the May 
2008 VA examination report, addendum, and 
test results to be reviewed by another 
appropriate examiner for an opinion on 
the above question.  The rationale for 
all opinions expressed should also be 
provided.

2.  Obtain copies of all treatment 
records identified by the Veteran in VA 
Form 21-4142s executed in January 2009.  
If no response is obtained from the 
identified private medical providers 
after a second attempt,* the Veteran 
should be provided written notification 
of that fact.    

(*Pursuant to 38 C.F.R. § 3.159(c)(1) 
(2008), VA is required to make reasonable 
efforts to obtain relevant records from 
non-Federal governmental sources, which 
generally consists of an initial request, 
and if the records are not received, at 
least one follow-up request.)

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature of any right eye disorder, and 
to provide an opinion as to its possible 
relationship to service connected 
rheumatic heart disease.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
right eye disorder is etiologically 
related to service connected rheumatic 
heart disease.  The rationale for all 
opinions expressed should also be 
provided.

4.  Schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the Veteran's service-connected right 
and left knee disabilities and left hip 
disability.  The claims folders, 
including the July 2003 and May 2008 VA 
examination reports, must be made 
available to and reviewed by the 
examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

For any functional impairment identified 
as the result of the above examination, 
the examiner should provide an opinion as 
to whether the impairment is of rheumatic 
fever origin.  The examiner should also 
provide an opinion concerning the impact 
of the bilateral knee and left hip 
disabilities on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  Thereafter, the Veteran's claims for 
higher initial evaluations should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


